OPINION — AG — ** ABSENTEE BALLOTS — AFFIDAVIT ** OPINION NO. JUNE 8, 1946 — ELECTION BOARD WHEREIN REFERENCE IS MADE TO A SUGGESTED AFFIDAVIT TO BE FILED WITH A PRECINCT ELECTION BOARDS BY VETERANS WHO HAD VOTED AN ABSENTEE BALLOT AT ONE OR MORE OF THE THREE PRECEDING ELECTION REVEALING THAT THEY HAD SO VOTED, SAID AFFIDAVITS BEING SO FILED TO PREVENT THEIR CERTIFICATE OF REGISTRATION BEING CANCELLED FOR FAILURE TO VOTE AT THREE SUCCESSIVE ELECTION, AS PROVIDED FOR IN 26 O.S. 87 [26-87] CITE: 26 O.S. 325 [26-325](F) (FRED HANSEN)